Citation Nr: 0946916	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-08 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to service connection for hypertension, 
including as secondary to a service-connected disability.

3.  Entitlement to service connection for heart disease, 
including as secondary to a service-connected disability.

4.  Entitlement to service connection for urinary tract 
infections, including as secondary to a service-connected 
disability.

5.  Entitlement to service connection for a skin disorder, 
including as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
August 1968, including service in Vietnam during the Vietnam 
conflict.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. 1116, the Department of 
Veterans Affairs (VA) will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.  On 
November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially 
may be granted based on the planned new presumptions of 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  As the Veteran's appeals for service connection for 
hypertension and heart disease may be affected by these new 
presumptions, the Board must stay action on these matters in 
accordance with the Secretary's stay.  Once the planned final 
regulations are published, the adjudication of these claims 
will be resumed.  

The issues of entitlement to service connection for urinary 
tract infections and a skin disorder are addressed in the 
REMAND portion of the decision below.


FINDING OF FACT

The Veteran is on a restricted diet and takes insulin for 
control of his diabetes mellitus type II disability, but his 
activities are not regulated.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

When VA receives a complete or substantially complete 
application for benefits, it will notify the claimant of the 
following: (1) any information and medical or lay evidence 
that is necessary to substantiate the claim, (2) what portion 
of the information and evidence VA will obtain, and (3) what 
portion of the information and evidence the claimant is to 
provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   

The notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided notice by way of a letter dated in December 
2006.  The Veteran was notified of the evidence needed to 
substantiate his claim for an increased rating; namely, 
evidence that his service-connected disability had worsened.  
He was also advised of how VA determines disability ratings 
and effective dates (Dingess, 19 Vet. App. 473) and asked to 
provide evidence demonstrating a worsening or increase in 
severity of his service-connected diabetes mellitus 
disability and the effect of the disability on occupational 
and social functioning (Vazquez-Flores, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009)).  

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records or authorize 
VA to obtain private medical records on his behalf.

The letter substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim, except for degree of disability assignable and 
effective date of the claim); and of Vazquez-Flores, No. 08-
7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009)) (notice of 
the need for evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on employment).
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Service, VA and private treatment 
records identified by the Veteran have been obtained and 
associated with the claims file.  

The Veteran was afforded VA Compensation and Pension 
examinations in May 2008 and October 2008 to evaluate his 
diabetes mellitus disability.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  

Facts

In a rating decision dated in July 2002 the RO granted 
service connection for diabetes mellitus with an evaluation 
of 20 percent effective July 9, 2001.  In December 2006 the 
Veteran filed for an increased rating for his service-
connected diabetes mellitus disability.  He reports that his 
diabetes mellitus type II disability has "progressively 
gotten worse," and adds that he is now on insulin shots many 
times a day; on a restricted diet; and has limited mobility.  
The service-connected diabetes mellitus disability has been 
evaluated under the provisions of Diagnostic Code 7913 since 
the grant of service connection.

Private medical records inform that the Veteran's diabetes 
treatment regime consists of a special diabetic diet and the 
use of insulin.

In May 2007 the Veteran was accorded a VA Compensation and 
Pension examination.  During the examination the Veteran 
reported that he took sugar tablets or orange juice for 
hypoglycemia, and had never had to call for emergency 
treatment or been hospitalized for diabetes.  He also 
reported that he followed a diabetic diet, but had no other 
restrictions.  He did, however, report that his activities 
were restricted "on account of the diabetes in that his 
blood sugar goes low when he exercises so he has to be 
careful with what he can do."  He added that he saw his 
diabetic care provider every three months.  The examiner 
noted that the Veteran was morbidly obese and walked with a 4 
point cane.  He also noted that the Veteran was 
"significantly dyspneic after walking down the hallway a 
distance of 100 feet."

In October 2008 the Veteran was accorded another VA 
Compensation and Pension examination.  The examiner reports 
that the claims file was reviewed.  According to the 
examiner, the Veteran was on a restricted regime, and there 
was no restriction of activity on account of diabetes; but 
the examiner did note that "fatigue from diabetes has been 
noted to restrict what he does somewhat."  He added that the 
Veteran's restriction was "mostly due to heart and was told 
by cardiologist that the only thing that would really help 
his heart would be a transplant."  Treatment regime included 
a diabetic diet and insulin.  The examiner further noted that 
the Veteran visited his physician every three months, and had 
recently been referred to an endocrinologist.  

Legal Criteria

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

Under the provisions of Diagnostic Code 7913, a rating of 40 
percent or higher for diabetes mellitus is not warranted 
unless treatment includes insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The evidence confirms that the Veteran follows a restricted 
diet and uses insulin for control of his diabetes, but there 
is no regulation of activities.  Although his activities are 
apparently impacted by fatigue, he has not been ordered by a 
treatment provider to curtail his activities because of his 
diabetes.  Absent a prescribed regulation of activities, the 
criteria for a rating in excess of 20 percent for diabetes 
mellitus type II are not met.  

In accordance with Hart v. Mansfield, the Board has 
considered whether a staged rating is appropriate; however, 
as stated above, the evidence does not meet the criteria for 
a rating of 40 percent or higher at any time during the 
appeal period.  See Hart v. Mansfield, 21 Vet. App. 505, 
(2007).  

A determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three 
step inquiry.  First, the Board must determine that the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disorder are inadequate.  Due to this, the Board 
must determine if the criteria found in the rating schedule 
recently describe the claimant's disability level and 
symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the Rating Schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must then determine whether there is an exceptional 
disability picture exhibited by other related factors, such 
as marked interference with employment and frequent periods 
of hospitalization.  If the Board determines that a schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).

The manifestations of the Veteran's diabetes mellitus 
disability are clearly accounted for under Diagnostic Code 
9411 which adequately describes current disability levels and 
symptomatology.  No evidence indicates that an exceptional 
disability picture exists.  The Veteran has not been 
hospitalized for diabetes and there is no evidence of 
occupational impairment attributed solely to the Veteran's 
diabetes.  Accordingly, referral for an extraschedular rating 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for diabetes mellitus type 
II is denied.


REMAND

In December 2006 the Veteran filed for service connection for 
recurrent urinary tract infections and skin disease, 
including as secondary to his service-connected diabetes 
mellitus disability.  According to a private treating 
physician (who informs that he has been the Veteran's doctor 
since 1997), the Veteran's "poor healing skin lesions" and 
urinary tract infections "have been complicated/aggravated 
because of diabetes."  See letters from private physician 
dated in August 2007 and August 2008.

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease will be service connected.  38 C.F.R. § 
3.310.  However, VA will not concede that a non- service-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a), (b), as amended effective October 10, 2006.  The 
rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  Id.  

Although a private treating physician has opined that the 
Veteran's urinary tract infections and skin disorders are 
"complicated/aggravated" by his service-connected diabetes 
mellitus, he did not elaborate further with regard to either 
disorder.  See 38 C.F.R. § 3.310(a), (b), as amended 
effective October 10, 2006.  The evidence is thus inadequate 
for a decision in this matter.  Remand for a VA Compensation 
and Pension is therefore warranted.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  Schedule the Veteran for a VA 
Compensation and Pension examination with 
regard to his claims for service connection 
for a skin disorder and urinary tract 
infections.  The claims file must be made 
available to, and reviewed by, the examiner.  
All indicated tests must be performed, and 
all findings reported in detail.  The 
examiner is then requested to opine as 
follows:

*	whether it is at least as likely as not 
that the Veteran has a chronic skin 
disorder that is caused by, or is 
aggravated (permanently increased in 
severity) by, a service-connected 
disability, particularly his service-
connected diabetes disability.  

*	whether it is at least as likely as not 
that the Veteran has a chronic skin 
disorder that is caused by, or is 
aggravated (permanently increased in 
severity) by, a service-connected 
disability, particularly his service-
connected diabetes disability.  

In formulating the medical opinion, the 
examiner is asked to consider that the term 
"at least as likely as not" does not mean 
"within the realm of possibility."  Rather, 
it means that the weight of the medical 
evidence both for and against the conclusion 
is so evenly divided that it is as medically 
sound to find in favor of causation as it is 
to find against causation.

If the examiner determines that either 
disorder, if found, has been aggravated by a 
service-connected disability, the examiner 
must report the baseline level of severity 
of said disorder prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the increase 
in severity of the nonservice-connected 
disorder is due to the natural progress of 
the disease, the examiner should so state, 
and indicate the degree of such increase in 
severity due to the natural progression of 
the disease.

2.  Readjudicate the issues on appeal.  If 
either of the benefits sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity 
to respond.  The case should then be 
returned to the Board for appellate review, 
if indicated.

The Veteran  has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


